UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7415



CHARLOTTE JEAN PAONE,

                                              Plaintiff - Appellant,

          versus

RONNIE D. CROCKETTE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-95-947-AM)


Submitted:   December 14, 1995            Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Charlotte Jean Paone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the dismissal without prejudice of her 42

U.S.C. § 1983 (1988) complaint. Appellant's complaint was dismissed

without prejudice to her right to file a proper claim alleging
facts that show specific injury to herself. This court may exercise

jurisdiction only over final orders, and certain interlocutory and

collateral orders.1 Because Appellant may be able to save this
action by amending her complaint, the dismissal order which Appel-

lant seeks to appeal is not an appealable final order.2 Accordingly

we dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                            DISMISSED




     1
         28 U.S.C. § 1292 (1988); F ED. R. CIV. P. 54(b).
    2
      See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10
F.3d 1064 (4th Cir. 1993).

                                   2